           Case 1:18-cr-00139-KMW Document 74 Filed 02/18/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                       USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
---------------------------------------------------------------X   ELECTRONICALLY FILED
                                                                   DOC #: __________________
UNITED STATES OF AMERICA                                           DATE FILED: February 18, 2021



                                                                          18-CR-139 (KMW)
                  v.                                                          ORDER



TASLEEM KHAN,

                           Defendant.
---------------------------------------------------------------X

KIMBA M. WOOD, United States District Judge:

         The Court makes the following amendments to its February 3, 2021 Order (ECF No. 72)

in light of the Government’s February 18, 2021 request (ECF No. 73):

        The Court will hold a remote hearing on Defendant’s violation of supervised release on

Wednesday, March 3, 2021, at 11 a.m. Members of the press and public who wish to hear the

proceedings should dial 646-558-8656, enter Meeting ID number 936 8942 9237, and enter

passcode 703612.

        In order to promote efficiency in the hearing, counsel are directed to submit the following

information to the Court by Monday, February 22, 2021 at 5 p.m.:

              •   An updated list of all witnesses who the parties plan on calling;

              •   An updated list of documents that will be used in connection with the witnesses

                  or offered into evidence during the hearing and the corresponding files for those

                  documents;
      Case 1:18-cr-00139-KMW Document 74 Filed 02/18/21 Page 2 of 2




         •   An updated joint plan concerning the logistics of the hearing. The joint plan

             should include information on (a) the sequencing of witnesses; (b) how witnesses

             will receive and review documents; and (c) other relevant and necessary

             protocols for the hearing; and

         •   A stipulation (filed on ECF) to any uncontested facts upon which Defendant

             relies.



SO ORDERED.

Dated: New York, New York
       February 18, 2021                                   /s/ Kimba M. Wood
                                                            KIMBA M. WOOD
                                                         United States District Judge




                                              2
